 
[FORM OF SENIOR SECURED NOTE]
 
 
BTX TRADER LLC
 
Senior Secured Note
 
Issuance Date:  December 17, 2013
Original Principal Amount: U.S. $[         ]

 
FOR VALUE RECEIVED, BTX Trader LLC, a Delaware limited liability company (the
“Company”), hereby promises to pay to the order of [PURCHASER] or its registered
assigns (“Holder”) the amount set out above as the Original Principal Amount (as
reduced pursuant to the terms hereof, the “Principal”) when due, whether upon
the Maturity Date (as defined below) or earlier in accordance with the terms
hereof, and to pay interest (“Interest”) on any outstanding Principal at the
applicable Interest Rate (as defined below) from the date set out above as the
Issuance Date (the “IssuanceDate”) until the same becomes due and payable,
whether upon the Maturity Date, acceleration or otherwise (in each case in
accordance with the terms hereof). This Senior Secured Note (including all
Senior Secured Notes issued in exchange, transfer or replacement hereof, this
“Note”) is one of a series of Senior Secured Notes issued pursuant to the
Securities Purchase Agreement (as defined below) on the Closing Date (as defined
below) (collectively, the “Notes” and such other Senior Secured Notes, the
“OtherNotes”). Certain capitalized terms used herein are defined in Section
20.  The Company is issuing the Notes to the Holders in connection with the
Company’s corporate restructuring immediately prior to its acquisition (the
“WPCS Acquisition”) by WPCS International Incorporated (“WPCS”).
 
1.          PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay
to the Holder an amount in cash representing all outstanding Principal and
accrued and unpaid Interest.
 
2.          INTEREST; INTEREST RATE. Interest shall accrue on the unpaid
principal balance of this Note at the rate of 3.32% per annum (the “Interest
Rate”).  Interest shall be calculated from and include the date hereof and shall
be calculated on an actual/360-day basis and payable on an annual basis,
beginning on the one year anniversary of the Issuance Date. From and after the
occurrence and during the continuance of any Event of Default, the Interest Rate
shall automatically be increased to twelve percent (12%) (the “Default Interest
Rate”). In the event that such Event of Default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the date of such cure, provided that the Interest as calculated and unpaid at
such increased rate during the continuance of such Event of Default shall
continue to apply to the extent relating to the days after the occurrence of
such Event of Default through and including the date of such cure of such Event
of Default.  
 
3.          RIGHTS UPON EVENT OF DEFAULT.
 
(a)          Event of Default. Each of the following events shall constitute an
“Event of Default”:
 
(i)          the Company’s failure to pay to the Holder any amount of Principal,
Interest, or other amounts when and as due under this Note or any other
Transaction Document or any other agreement, document, certificate or other
instrument delivered in connection with the transactions contemplated hereby and
thereby, except, in the case of a failure to pay Interest when and as due, in
which case only if such failure remains uncured for a period of at least five
(5) days;
 
(ii)          the occurrence of any default under, redemption of or acceleration
prior to maturity of any Indebtedness of the Company or any Person in which the
Company, as of any date of determination following the Issuance Date, directly
or indirectly, (i) owns any of the outstanding capital stock or holds any equity
or similar interest of such Person or (ii) controls or operates all or any part
of the business, operations or administration of such Person (each, a “Company
Subsidiary, and collectively, the “CompanySubsidiaries., other than with respect
to any Other Notes or any amounts not in excess of an aggregate of $100,000;
 
 
1

--------------------------------------------------------------------------------

 
 
(iii)          bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings for the relief of debtors shall be instituted by or against
the Company or any Company Subsidiary by a third party, shall not be dismissed
within thirty (30) days of their initiation;
 
(iv)          the commencement by the Company or any Company Subsidiary of a
voluntary case or proceeding under any applicable federal, state or foreign
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated as bankrupt or insolvent, or the consent by it
to the entry of a decree, order, judgment or other similar document in respect
of the Company or any Company Subsidiary in an involuntary case or proceeding
under any applicable federal, state or foreign bankruptcy, insolvency,
reorganization or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against it, or the filing by it of a petition or
answer or consent seeking reorganization or relief under any applicable federal,
state or foreign law, or the consent by it to the filing of such petition or to
the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Company,
Company Subsidiary  or of any substantial part of their properites, or the
making by it of an assignment for the benefit of creditors, or the execution of
a composition of debts, or the occurrence of any other similar federal, state or
foreign proceeding, or the admission by it in writing of its inability to pay
its debts generally as they become due, the taking of corporate action by the
Company or any Company Subsidiary  in furtherance of any such action or the
taking of any action by any Person to commence a UCC foreclosure sale or any
other similar action under federal, state or foreign law;
 
(v)          the entry by a court of (i) a decree, order, judgment or other
similar document in respect of the Company or any Company Subsidiary of a
voluntary or involuntary case or proceeding under any applicable federal, state
or foreign bankruptcy, insolvency, reorganization or other similar law or (ii) a
decree, order, judgment or other similar document adjudging the as bankrupt or
insolvent, or approving as properly filed a petition seeking liquidation,
reorganization, arrangement, adjustment or composition of or in respect of the
Company or any Company Subsidiary under any applicable federal, state or foreign
law or (iii) a decree, order, judgment or other similar document appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company, Company Subsidiary or of any substantial part
of their property, or ordering the winding up or liquidation of its affairs, and
the continuance of any such decree, order, judgment or other similar document or
any such other decree, order, judgment or other similar document unstayed and in
effect for a period of thirty (30) consecutive days;
 
(vi)          the Company or any Company Subsidiary either (i) fails to pay,
when due, or within any applicable grace period, any payment with respect to any
Indebtedness in excess of $100,000 due to any third party (other than, with
respect to unsecured Indebtedness only, payments contested by the Company or any
Company Subsidiary in good faith by proper proceedings and with respect to which
adequate reserves have been set aside for the payment thereof in accordance with
GAAP) or is otherwise in breach or violation of any agreement for monies owed or
owing in an amount in excess of $100,000, which breach or violation permits the
other party thereto to declare a default or otherwise accelerate amounts due
thereunder, or (ii) suffer to exist any other circumstance or event that would,
with or without the passage of time or the giving of notice, result in a default
or event of default under any agreement binding the Company or any Company
Subsidiary which default or event of default would or is likely to have a
material adverse effect on the business, assets, operations (including results
thereof), liabilities, properties, condition (including financial condition) or
prospects of the Company or any Company Subsidiary;
 
 
2

--------------------------------------------------------------------------------

 
  
(vii)          other than as specifically set forth in another clause of this
Section 3(a), the Company breaches any representation, warranty, covenant or
other term or condition of any Transaction Document, except, in the case of a
breach of a covenant or other term or condition that is curable, only if such
breach remains uncured for a period of five (5) consecutive Trading Days;
 
(viii)          any breach or failure in any respect by the Company or any
Company Subsidiary to comply with any provision of Section 6(b), 6(c), Section
6(d) or Section 6(g) of this Note;


(ix)          any Material Adverse Effect occurs;
 
(x)          any provision of any Transaction Document shall at any time for any
material reason (other than pursuant to the express terms thereof) cease to be
valid and binding on or enforceable against the parties thereto, or the validity
or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by the Company or, any Company Subsidiary or any
governmental authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or the Company or any
Company Subsidiary shall deny in writing that it has any liability or obligation
purported to be created under any Transaction Document;
 
(xi)          the Security Agreement shall for any reason fail or cease to
create a separate valid and perfected and, except to the extent permitted by the
terms hereof or thereof, first priority Lien on the Collateral (as defined in
the Security Agreement) in favor of the Holder;
 
(xii)          any material damage to, or loss, theft or destruction of, any
Collateral, whether or not insured, other than by strike, lockout, labor
dispute, embargo, condemnation, act of God or public enemy, which causes, for
more than fifteen (15) consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of the Company if
any such event or circumstance could have a Material Adverse Effect;
 
(xiii)          any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.
 
(b)          Notice of an Event of Default. As soon as possible and in any event
within 2 days after the Company becomes aware that an Event of Default has
occurred, the Company shall notify the Holder in writing of the nature, extent
and time of and the facts surrounding such Event of Default, and the action, if
any, that the Company proposes to take with respect to such Event of Default.


(c)           Acceleration of Maturity Date.  Upon the occurrence of an Event of
Default, the entire unpaid and outstanding Principal plus any accrued and unpaid
Interest shall be immediately due and payable and shall bear interest at the
Default Interest Rate.


(d)           WPCS and Other Subsidiaries.  Notwithstanding the foregoing and
solely for purposes of clarification, no event that is described in Section
3(a)(i)-3(a)(xii) shall constitute an “Event of Default” under this Note (or any
Other Note) if such event relates to WPCS or any subsidiary of WPCS (other than
the Company or any Company Subsidiary).
 
4.          NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Certificate of Formation, operating
agreement, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action (other than the WPCS Acquisition), avoid or seek to avoid
the observance or performance of any of the terms of this Note, and will at all
times in good faith carry out all of the provisions of this Note and take all
action as may be required to protect the rights of the Holder of this Note.
 
 
3

--------------------------------------------------------------------------------

 

 
5.          PREPAYMENT. The Company may prepay this Note at any time, in whole
or in part, without penalty or prepayment.
 
6.          COVENANTS. Until so long as no Principal and accrued but unpaid
interest remains outstanding:
 
(a)          Rank. All payments due under this Note shall rank pari passu with
all Other Notes.
(b)          Existence of Liens. The Company shall not allow or suffer to exist
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any Intellectual Property Rights and Assets (as such terms are defined in
the Securities Purchase Agreement)  (collectively, “Liens”) other than Permitted
Liens.  Notwithstanding anything to the contrary, the foregoing shall not
prohibit any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any assets of the Company, related to intellectual
property or otherwise, that the Company acquires after the original issuance
date of this Note.


(c)          Restriction on Transfer of Assets. Except for the WPCS Acquisition,
the Company shall not sell, assign, transfer, spin-off, split-off, close, convey
or otherwise dispose of any material assets or rights of the Company owned or
hereafter acquired whether in a single transaction or a series of related
transactions, other than (i) sales, assignments, transfers, conveyances and
other dispositions of such assets or rights by the Company in the ordinary
course of business and (ii) sales of inventory in the ordinary course of
business.
 
(d)          Change in Nature of Business. The Company shall not engage in any
material line of business substantially different from those lines of business
conducted by the Company immediately following the closing of the Securities
Purchase Agreement or any business substantially related or incidental thereto.
 
(e)          Preservation of Existence, Etc. The Company shall maintain and
preserve its existence, rights and privileges, and become or remain duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary.
 
(f)          Maintenance of Properties, Etc. The Company shall maintain and
preserve all of its properties which are necessary or useful in the proper
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and comply at all times with the provisions of all leases to
which it is a party as lessee or under which it occupies property, so as to
prevent any loss or forfeiture thereof or thereunder.
 
(g)          Intellectual Property. The Company shall not abandon any
Intellectual Property Rights and Assets that are necessary or material to the
conduct of its business in full force and effect.
 
(h)          Change in Collateral; Collateral Records. The Company shall (i)
give the Holder not less than thirty (30) days’ prior written notice of any
change in the location of any Collateral (as defined in the Security Agreement),
(ii) advise the Holder promptly, in sufficient detail, of any material adverse
change relating to the type, quantity or quality of the Collateral or the Lien
granted thereon and (iii) execute and deliver to the Holder from time to time,
solely for the Holder’s convenience in maintaining a record of Collateral, such
written statements and schedules as the Holder may reasonably require,
designating, identifying or describing the Collateral.
  
7.          SECURITY. This Note and the Other Notes are secured to the extent
and in the manner set forth in the Transaction Documents (including, without
limitation, the Security Agreement).
 
 
4

--------------------------------------------------------------------------------

 
 
8.          AMENDING THE TERMS OF THIS NOTE. The prior written consent of the
Holder shall be required for any change or amendment to this Note. No
consideration shall be offered or paid to the Holder to amend or consent to a
waiver or modification of any provision of this Note unless the same
consideration is also offered to all of the holders of the Other Notes. The
Holder shall be entitled, at its option, to the benefit of any amendment to any
of the Other Notes.
 
9.          TRANSFER. This Note may be offered, sold, assigned or transferred by
the Holder with the written consent of the Company, which such consent shall not
be unreasonably withheld.


10.          REISSUANCE OF THIS NOTE.
 
(a)          Transfer. If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
10(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less than the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 10(d)) to the Holder representing the outstanding Principal not being
transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of prepayment of any portion of this Note,
the outstanding Principal represented by this Note may be less than the
Principal stated on the face of this Note.
 
(b)          Lost, Stolen or Mutilated Note. Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note (as to which a written certification and the
indemnification contemplated below shall suffice as such evidence), and, in the
case of loss, theft or destruction, of any indemnification undertaking by the
Holder to the Company in customary and reasonable form and, in the case of
mutilation, upon surrender and cancellation of this Note, the Company shall
execute and deliver to the Holder a new Note (in accordance with Section 10(d))
representing the outstanding Principal.
 
(c)          Note Exchangeable for Different Denominations. This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 10(d) and in
principal amounts of at least $1,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
 
(d)          Issuance of New Notes. Whenever the Company is required to issue a
new Note pursuant to the terms of this Note, such new Note (i) shall be of like
tenor with this Note, (ii) shall represent, as indicated on the face of such new
Note, the Principal remaining outstanding (or in the case of a new Note being
issued pursuant to Section 10(a) or Section 10(c), the Principal designated by
the Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v) shall represent accrued and unpaid
Interest, from the Issuance Date.
 
 
5

--------------------------------------------------------------------------------

 

 
11.          REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note. The Company covenants to the
Holder that there shall be no characterization concerning this instrument other
than as expressly provided herein. Amounts set forth or provided for herein with
respect to payments and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any such
breach or any such threatened breach, without the necessity of showing economic
loss and without any bond or other security being required. The Company shall
provide all information and documentation to the Holder that is requested by the
Holder to enable the Holder to confirm the Company’s compliance with the terms
and conditions of this Note.
 
12.          PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the reasonable
costs incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, without limitation, attorneys’ fees and disbursements.
 
13.          CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
Person as the drafter hereof. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note. Terms used in this Note but defined in the other Transaction Documents
shall have the meanings ascribed to such terms on the Closing Date in such other
Transaction Documents unless otherwise consented to in writing by the Holder.
 
14.          FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege. No waiver shall be effective unless it is
in writing and signed by an authorized representative of the waiving party.
 
15.          NOTICES; CURRENCY; PAYMENTS.
 
(a)          Notices. Whenever notice is required to be given under this Note,
unless otherwise provided herein, such notice shall be given in accordance with
Section 7 of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore.
 
(b)          Currency. All dollar amounts referred to in this Note are in United
States Dollars (“U.S. Dollars”), and all amounts owing under this Note shall be
paid in U.S. Dollars. All amounts denominated in other currencies (if any) shall
be converted in the U.S. Dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation (each, a “US Dollar Equivalent”).
“Exchange Rate” means, in relation to any amount of currency to be converted
into U.S. Dollars pursuant to this Note, the U.S. Dollar exchange rate as
published in the Wall Street Journal on the relevant date of calculation (it
being understood and agreed that where an amount is calculated with reference
to, or over, a period of time, the date of calculation shall be the final date
of such period of time).
 
 
6

--------------------------------------------------------------------------------

 
  
(c)          Payments. Whenever any payment of cash is to be made by the Company
to any Person pursuant to this Note, unless otherwise expressly set forth
herein, such payment shall be made in lawful money of the United States of
America by a certified check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing (which address, in the case of each of the Purchasers,
shall initially be as set forth in the Securities Purchase Agreement), provided
that the Holder may elect to receive a payment of cash via wire transfer of
immediately available funds by providing the Company with prior written notice
setting out such request and the Holder’s wire transfer instructions. Whenever
any amount expressed to be due by the terms of this Note is due on any day which
is not a Business Day, the same shall instead be due on the next succeeding day
which is a Business Day.
 
16.          CANCELLATION. After all Principal, accrued Interest, and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
 
17.          WAIVER OF NOTICE. To the extent permitted by law, the Company
hereby irrevocably waives demand, notice, presentment, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note and the Securities Purchase Agreement.
 
18.          GOVERNING LAW. This Note shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Note shall be governed by, the internal
laws of the State of New York, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of New York or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of New York. The Company hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in The City of
New York, Borough of Manhattan, for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. In the event that any provision
of this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform to such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Note. Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the Holder,
to realize on any collateral or any other security for such obligations, or to
enforce a judgment or other court ruling in favor of the Holder. THE COMPANY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH
OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
19.          MAXIMUM PAYMENTS. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum
permitted by such law, any payments in excess of such maximum shall be credited
against amounts owed by the Company to the Holder and thus refunded to the
Company.
 
 
7

--------------------------------------------------------------------------------

 
 
20.          CERTAIN DEFINITIONS. For purposes of this Note, the following terms
shall have the following meanings:
 
(a)          “Bankruptcy Proceeding” means, with respect to any Person, (i) the
occurrence of a voluntary case or proceeding under any applicable federal, state
or foreign bankruptcy, insolvency, reorganization or other similar law or of any
other case or proceeding to be adjudicated a bankrupt or insolvent, or the
consent by it to the entry of a decree, order, judgment or other similar
document in respect of such Person in an involuntary case or proceeding under
any applicable federal, state or foreign bankruptcy, insolvency, reorganization
or other similar law or to the commencement of any bankruptcy or insolvency case
or proceeding against it, or the filing by it of a petition or answer or consent
seeking reorganization or relief under any applicable federal, state or foreign
law, or the consent by it to the filing of such petition or to the appointment
of or taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of such Person or of any substantial part
of its property, or the making by it of an assignment for the benefit of
creditors, or the execution of a composition of debts, or the occurrence of any
other similar federal, state or foreign proceeding, or the admission by it in
writing of its inability to pay its debts generally as they become due, the
taking of corporate action by such Person in furtherance of any such action or
the taking of any action by any Person to commence a UCC foreclosure sale or any
other similar action under federal, state or foreign law or (ii) the entry by a
court of (A) a decree, order, judgment or other similar document in respect of
such Person of a voluntary or involuntary case or proceeding under any
applicable federal, state or foreign bankruptcy, insolvency, reorganization or
other similar law or (B) a decree, order, judgment or other similar document
adjudging such Person as bankrupt or insolvent, or approving as properly filed a
petition seeking liquidation, reorganization, arrangement, adjustment or
composition of or in respect of such Person under any applicable federal, state
or foreign law or (C) a decree, order, judgment or other similar document
appointing a custodian, receiver, liquidator, assignee, trustee, sequestrator or
other similar official of such Person or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree, order, judgment or other similar document or any
such other decree, order, judgment or other similar document unstayed and in
effect for a period of thirty (30) consecutive days.
  
(b)           “Business Day” means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
  
(c)          “Closing Date” shall have the meaning set forth in the Securities
Purchase Agreement, which date is the date the Company initially issued Notes
pursuant to the terms of the Securities Purchase Agreement.
 
(d)          “Code” means the Uniform Commercial Code as in effect from time to
time in the State of New York.
 
 (e)          “GAAP” means United States generally accepted accounting
principles, consistently applied.
 
(f)           “Instrument” shall have the meaning as set forth in Article 3 of
the New York Uniform Commercial Code.
 
(g)           “Indebtedness” shall mean (A) all indebtedness for borrowed money,
(B) all obligations issued, undertaken or assumed as the deferred purchase price
of property or services (including, without limitation, “capital leases” in
accordance with generally accepted accounting principles) (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, and (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, claim, lien, tax, right of first
refusal, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness.
 
 
8

--------------------------------------------------------------------------------

 

 
(h)           “Material Adverse Effect” shall mean any material adverse effect
on (i) the business, properties, assets, liabilities, operations (including
results thereof), condition (financial or otherwise) or prospects of the
Company, (ii) the transactions contemplated hereby or in any of the other
Transaction Documents or (iii) the authority or ability of the Company any of
its obligations under any of the Transaction Documents.


(i)           “MaturityDate” shall mean December 17, 2023; provided, however,
the Maturity Date may be extended at the option of the Holder in the event that,
and for so long as, an Event of Default shall have occurred and be continuing or
any event shall have occurred and be continuing that with the passage of time
and the failure to cure would result in an Event of Default.
 
(j)          “Permitted Liens” means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens (A) upon or in any equipment
acquired or held by the Company to secure the purchase price of such equipment
or indebtedness incurred solely for the purpose of financing the acquisition or
lease of such equipment, or (B) existing on such equipment at the time of its
acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment, (v) Liens
incurred in connection with the extension, renewal or refinancing of the
indebtedness secured by Liens of the type described in clause (iv) above,
provided that any extension, renewal or replacement Lien shall be limited to the
property encumbered by the existing Lien and the principal amount of the
Indebtedness being extended, renewed or refinanced does not increase, and (vi)
Liens securing the Company’s obligations under the Notes.
 
(k)          “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity or a government or any department or agency
thereof.
 
 (l)          “Securities Purchase Agreement” means that certain Securities
Purchase Agreement, dated as of the date hereof, by and among the Company and
the initial holders of the Notes pursuant to which the Company issued the Notes,
as may be amended from time to time.
 
(m)          “Security Agreement” means that certain security agreement, dated
as of the Closing Date, by and among the Company and the initial holders of the
Notes, as may be amended from time to time.
 
(n)           “Transaction Documents” means, collectively, the Notes, the
Securities Purchase Agreement, the Security Agreement, and each of the other
agreements and instruments entered into or delivered by any of the parties
hereto in connection with the transactions contemplated hereby and thereby, as
may be amended from time to time.
 
 
[signature page follows]
 
 
9

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 




BTX Trader LLC


 
 
 
By:

 
Name: John O'Rourke
Title: Managing Member

 
 
10
 
 